DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-12 are pending.  Applicant’s previous election of Group I, claims 1, 4-12 and the following species still applies and claims 2-3 remain withdrawn.  Applicant argues that there is no burden in examining both inventions together but this is not true in view of the different search queries for the different inventions.
Response to Amendment
Applicant’s amendment of 09/01/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeram et al. (U.S. 2010/0048810) in view of Clemens et al. (U.S. 4,728,571) in view of Makoto et al. (JP H01-146983, provided my Applicant, see machine translation).
Regarding claims 1, 4-12, Jeram teaches a silicone composition with release properties that comprises a vinyl functional polydimethylsiloxane with a number of repeating units and vinyl groups overlapping claim 9 ([0095]-[0096]), a hydrogen functional polydimethyl siloxane with an overlapping number of hydrogen groups, a platinum catalyst, and a release agent, with amounts of each of these ingredients overlapping the amounts of claim 1 (see abstract, [0077], [0055], [0112], [0121], [0137]-[0138], [0149], Table 1).  Jeram does not teach that the release agent corresponds to ingredient (b) as claimed.
Clemens teaches a copolymer that may be added to release compositions to impart release properties (i.e., a release additive, as sought by Jeram) with high compatibility with chemically similar polymers (col. 4, lines 1-40).  The copolymer comprises a free radically 
The ranges disclosed by Clemens also overlap claims 10-11 because the B monomer is optional and the combined amount of the B and C monomers (with C being the silicone monomer) may be 0.01-50wt% (col. 3, lines 25-45, col. 6, lines 60-65) such that when there is zero B monomer there may be 50wt% C monomer and 50wt% of the methyl methacrylate A monomer yielding a 50/50 ratio within the claimed ranges.  
Further to the above, although the amount of the silicone monomer overlaps the claimed range, Clemens also teaches that the amount of the monomer would be adjusted to optimize the release properties of the coating and therefore the amount of the silicone monomer would have additionally been obvious to control and adjust (including to values beyond the explicit range in Clemens and overlapping the claimed range) as an art recognized result effective variable for the purposes of optimizing the release properties of the coating (col. 6, lines 30-55).  
Clemens does not disclose the overall MW of the copolymer.  However, Makoto is also directed to a release copolymer formed of acrylate monomer and silicone monomers and teaches 
Although radical polymerization is taught in the prior art, this is a product by process limitation that is not given patentable weight.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Based on the above, it would have been obvious to have used the copolymer from Clemens in view of Makoto as the release additive called for in Jeram because Clemens teaches that it provides the desired functionality (i.e., imparts release properties to the composition, with improved adhesion via the MW teachings of Makoto) and also because Clemens teaches that the copolymer has improved compatibility with chemically similar polymers and the polymers in Jeram are very chemically similar and therefore would be expected to have high compatibility (i.e., the copolymer and vinyl/hydrogen functional polymers are all polydimethyl siloxane based).
Although the range of the amount of the copolymer release additive in modified Jeram already overlaps the claimed range, it would have also been obvious to have used broader amounts of the release additive (overlapping the entire claimed range) because Jeram and 
The amount of the catalyst in Jeram is outside the range of claim 12 but the amount of catalyst is an art recognized result effective variable that would have been obvious to optimize, including to values within the claimed range, as part of the optimization of the degree of catalysis of the curing reaction.
Although the release sheet aspect as claimed is taught in Jeram, this is an intended use that is not given patentable weight because the body of the claim sets forth all of the limitations of the claimed invention.  
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used as a release sheet.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeram et al. (U.S. 2010/0048810) in view of Clemens et al. (U.S. 4,728,571) in view of Makoto et al. (JP H01-146983, provided my Applicant, see machine translation), as applied to claim 1 above, and further in view of Eckberg (U.S. 4,256,870).
Regarding claim 12, modified Jeram teaches all of the above subject matter but does not explicitly disclose the claimed amount of platinum catalyst.  However, Eckberg is also directed to vinyl/hydrogen cured silicone compositions and teaches that the amount of platinum may be 10-500 ppm based on speed of reaction and cost (see abstract, col. 3, line 55-col. 4, lines 5), overlapping the claimed range.  Thus, it would have been obvious to have used such an amount in modified Jeram in view of speed and cost factors as taught by Eckberg.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that there is no motivation to combine and that the references are being combined based on hindsight and pick/choosing, however, Applicant is simply ignoring the motivation provided by the prior art which shows that the motivation is not based on hindsight and pick/choosing.
Applicant appears to argue unexpected results but the claims are not commensurate in scope in terms of the type and amount of ingredients as claimed compared to the much narrower type and amount of ingredients used in the examples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787